Order modifying notice of examination before trial reversed upon the law, with ten dollars costs and disbursements, and motion to vacate notice of examination before trial granted, with ten dollars costs. Upon the facts here presented, we are of opinion that the examination before trial should not have been granted. (Wessel v. Schwarzler, No. 1, 144 App. Div. 587; Wessel v. Schwarzler, No. 2, Id. 589; Gullette v. Field, 96 Misc. 81; affd., 175 App. Div. 927; Goldberg v. Goldberg, 184 id. 949.) Lazansky, P. J., Rich, Kapper, Hagarty and Carswell, JJ., concur.